500 So. 2d 57 (1986)
Ex parte Jesse Lee MORRISON.
(Re Jesse Lee Morrison v. State).
85-147.
Supreme Court of Alabama.
September 5, 1986.
Rehearing Denied November 14, 1986.
Donald J. McKinnon, Eufaula, for petitioner.
Charles A. Graddick, Atty. Gen. and Rivard Melson and William D. Little, Asst. Attys. Gen., for respondent.
BEATTY, Justice.
Defendant, Jesse Lee Morrison, petitioned this Court for a writ of certiorari to the Court of Criminal Appeals, which had upheld his conviction and sentence of death for the offense of murder during the course of a robbery, Code of 1975, § 13-11-2(a)(2) (repealed by Acts 1981, Act 81-178). Morrison v. State, 500 So. 2d 36 (Ala. Crim.App.1985). Pursuant to Rule 39(c), A.R.A.P., the writ was granted as a matter of right. Morrison raised the same issues before this Court that he raised before the Court of Criminal Appeals.
This Court has searched the record for error, considered the briefs, heard oral argument, and reviewed the opinion of the Court of Criminal Appeals. Having done this, we are convinced that the Court of Criminal Appeals correctly addressed all issues.
Let the judgment be affirmed.
AFFIRMED.
All the Justices concur.